EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Johnson on 13 July 2021.

The application has been amended as follows: 


1.	(Currently amended) A method of electric vehicle operation, comprising:
determining one or more segments of a vehicle route while one or more users are using a vehicle to travel the vehicle route;
determining information about an external environment of the vehicle, information about operational status of the vehicle, user command inputs to the vehicle, and one or more operational parameters of the vehicle;
using a power management system and the determined information to calculate one or more speeds configured to maximize energy efficiency of the vehicle, within one or more constraints, on the vehicle route, and to calculate one or more electric powers needed to travel at the one or more calculated speeds over the one or more segments of the vehicle route; 
using the power management system, one of[[:]] displaying the one or more calculated speeds to the one or more users[[;]] and applying the one or more calculated electric powers to the vehicle to travel along the one or more segments of the vehicle route at the one or more calculated speeds; and
the power management system determining a future destination using statistical destination logic, wherein the statistical destination logic includes assigning a probability weighting to each of a plurality of past destinations.

2.	(Canceled)

3.	(Currently amended) A method of electric vehicle operation, comprising:
determining one or more segments of a vehicle route while one or more users are using a vehicle to travel the vehicle route;
determining information about an external environment of the vehicle, information about operational status of the vehicle, user command inputs to the vehicle, and one or more operational parameters of the vehicle;
using a power management system and the determined information to calculate one or more speeds configured to maximize energy efficiency of the vehicle, within one or more constraints, on the vehicle route, and to calculate one or more electric powers needed to travel at the one or more calculated speeds over the one or more segments of the vehicle route;
using the power management system, one of displaying the one or more calculated speeds to the one or more users and applying the one or more calculated electric powers to the vehicle to travel along the one or more segments of the vehicle route at the one or more calculated speeds; and
one of inferred by the power management system and input by the driver.

4-6.	(Cancelled)

7.	(Previously presented) The method of claim 1, wherein the step of determining information about the external environment of the vehicle further comprises the step of communicating with a remote database, and wherein the information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a predicted wind direction for an upcoming segment of the vehicle route, a predicted wind velocity for an upcoming segment of the vehicle route, a predicted temperature for an upcoming segment of the vehicle route, and a predicted air pressure for an upcoming segment of the vehicle route.

8.	(Previously presented) The method of claim 1, wherein the step of determining information about operational status of the vehicle further comprises the step of communicating with a remote database, and wherein the operational status information is selected from the group consisting of: a voltage of a battery, a temperature of the battery, an age of the battery, a number of times the battery has charged and discharged, a drag force due to rolling resistance of the vehicle, an amount of air going to an engine of the vehicle, and a weight of at least one of the one or more users.

9.	(Previously presented) The method of claim 1, wherein the one or more calculated speeds are based at least in part on measured energy efficiency of multiple prior trips by at least one of the one or more users driving the vehicle on the vehicle route.

10.	(Previously presented) The method of claim 1, wherein the one or more calculated speeds are based at least in part on iteratively simulated speeds.

11.	(Currently amended) An electric vehicle, comprising:
a vehicle having an electric power source, a communication system, and a user interface system capable of accepting at least one of a user suggested speed and a range of acceptable speeds from one or more users of the vehicle; and
a power management system for the electric power source able to determine information about an external environment of the vehicle and able to determine information about an operational status of the vehicle, with the power management system set to calculate one or more speeds over a plurality of segments of a vehicle route, display the one or more calculated speeds using the user interface system, and apply calculated electric power to the vehicle to travel along the segments of the vehicle route at the one or more calculated speeds;
wherein the one or more calculated speeds are configured to maximize energy efficiency of the vehicle, within one or more constraints, while travelling on the vehicle route; and
wherein the vehicle route is set based on a future destination determined by the power management system at least in part using statistical destination logic, wherein the future destination is determined in part by determining one of a plurality of past destinations which has a probability of likelihood higher than a preset value.

12.	(Canceled)

13.	(Currently amended) An electric vehicle, comprising:
a vehicle having an electric power source, a communication system, and a user interface system capable of accepting at least one of a user suggested speed and a range of acceptable speeds from one or more users of the vehicle; and
a power management system for the electric power source able to determine information about an external environment of the vehicle and able to determine information about an operational status of the vehicle, with the power management system set to calculate one or more speeds over a plurality of segments of a vehicle route, display the one or more calculated speeds using the user interface system, and apply calculated electric power to the vehicle to travel along the segments of the vehicle route at the one or more calculated speeds;
wherein the one or more calculated speeds are configured to maximize energy efficiency of the vehicle, within one or more constraints, while travelling on the vehicle route; and
one of inferred by the power management system and input by the driver.

14-16.	(Canceled)

17.	(Previously presented) The vehicle of claim 11, wherein determining information about the external environment of the vehicle further comprises communicating with a remote database, and wherein the information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a predicted wind direction for an upcoming segment of the vehicle route, a predicted wind velocity for an upcoming segment of the vehicle route, a predicted temperature for an upcoming segment of the vehicle route, and a predicted air pressure for an upcoming segment of the vehicle route.

18.	(Previously presented) The vehicle of claim 11, wherein determining information about operational status of the vehicle further comprises communicating with a remote database, and wherein the operational status information is selected from the group consisting of: a voltage of a battery, a temperature of the battery, an age of the battery, a number of times the battery has charged and discharged, a drag force due to rolling resistance of the vehicle, an amount of air going to an engine of the vehicle, and a weight of at least one of the one or more users.

19.	(Previously presented) The vehicle of claim 11, wherein the one or more calculated speeds are based at least in part on measured energy efficiency of multiple prior trips by at least one of the one or more users driving the vehicle on the vehicle route.

20.	(Previously presented) The vehicle of claim 11, wherein the one or more calculated speeds are determined by determining one or more energy-efficient speeds within the range of acceptable speeds.

21.	(Previously presented) The method of claim 1, wherein the power management system displays the one or more calculated speeds to the one or more users as a suggestion but does not automatically apply the one or more calculated electric powers to the vehicle.

22.	(Previously presented) The method of claim 1, wherein the power management system does not display the one or more calculated speeds to the one or more users but automatically applies the one or more calculated electric powers to the vehicle.

23.	(Previously presented) The method of claim 3, wherein the future destination is not explicitly provided by the one or more users.

24.	(Previously presented) The vehicle of claim 3, wherein the power management system determines the future destination while the vehicle is travelling to the future destination.

25.	(Previously presented) The method of claim 1, wherein the one or more calculated speeds are determined by determining one or more energy-efficient speeds within a user-input range of acceptable speeds.

26.	(Previously presented) The vehicle of claim 13, wherein the future destination is not explicitly provided by the one or more users, and wherein the power management system determines the future destination while the vehicle is travelling to the future destination.

27.	(New) The method of claim 3, wherein the one or more calculated speeds are determined by determining one or more energy-efficient speeds within a user-input range of acceptable speeds.

28.	(New) The vehicle of claim 13, wherein the one or more calculated speeds are determined by determining one or more energy-efficient speeds within the range of acceptable speeds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663